                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND


DEAUNGELO SAVAGE,                                    *

  v.                                                 *          CRIMINAL NO. PWG 17-CV-2392

SHAWN CATHCART                                       *

                Defendant.                          *
                                                 ******
                                                 ORDER

            For public health reasons, and pursuant to 28 U.S.C. § 1871(e), the Court finds it necessary
  to partially sequester the jurors in this case and direct the Clerk to provide meals for their
  convenience and comfort. Accordingly, it is hereby
            ORDERED that, pursuant to 28 U.S.C. § 1871(e), all jurors are to be kept together and not
  to separate each day while on jury duty in this Courthouse for their safety and security; and it is
  further
            ORDERED that the Clerk shall procure such meals as necessary to sustain the jurors during
  the course of trial.


         May 18, 2021
  Date: ________________
                                                         Paul W. Grimm
                                                         United States District Judge
